Citation Nr: 0608929	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.  

2.  Entitlement to service connection for folliculitis, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1997.  The veteran was in the Gulf region in January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board first considered this appeal in 
May 2003 and determined that additional development was 
required.  In February 2005, the Board again considered the 
appeal and determined that the RO had not complied with May 
2003 remand directives.  The matter was remanded and the RO 
performed all requested development.  The issue on appeal 
remains denied and is properly returned to the Board for 
appellate consideration.  

In his May 2000 substantive appeal, the veteran appealed the 
issue of service connection for an unspecified mental 
disorder, also claimed as an undiagnosed illness manifested 
by mood swings and Gulf syndrome.  In October 2005, the RO 
granted service connection for pain disorder associated with 
psychological factors and general medical conditions, also 
claimed as an undiagnosed illness manifested by mood swings 
and Gulf syndrome.  Therefore, that appeal is resolved and is 
not before the Board in this case.

In February 2002, the veteran filed a notice of disagreement 
with the RO's denial of service connection for left shoulder 
impingement syndrome, service connection for sero negative 
arthritis/tendonitis, and a higher initial rating for right 
shoulder impingement syndrome.  The RO issued a Statement of 
the Case in August 2004, but the veteran did not file a 
substantive appeal.  Therefore, those issues are not before 
the Board in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was diagnosed as having plantar fasciitis 
during service and experienced a continuity of symptomatology 
after his discharge from service.

3.  The veteran does not have a current disability related to 
folliculitis. 


CONCLUSIONS OF LAW

1.  Plantar fasciitis was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Folliculitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in September 2001 and February 2002, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection for plantar fasciitis and folliculitis, including 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuc cio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The September 2001 and February 2002 VCAA 
letters did not notify the veteran of the information and 
evidence needed to demonstrate the degree of disability or 
establish the effective date of any potential service-
connected disabilities.  The Board finds that the veteran is 
not prejudiced by VA's failure to provide such notice in 
relation to his claim for service connection for folliculitis 
because that claim is denied and VA will not assign a rating 
or an effective date for compensation for folliculitis.  In 
contrast, because service connection for plantar fasciitis is 
granted in this decision, the veteran must be provided notice 
concerning the evaluation and effective date of his service-
connected disability before a decision is rendered on those 
issues.  The Board reminds the RO that this notice should be 
provided as part of the decision notification.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision on appeal 
was pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision; however, the RO 
provided notice in September 2001 and February 2002 and 
reconsidered the claims in February 2002, July 2002, and 
October 2005.   In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Medical evidence must 
verify that the symptomatology relates to a current 
condition.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

Plantar Fasciitis 

The veteran complains that he has experienced daily foot pain 
since he was diagnosed as having plantar fasciitis in 1994.  
He alleges that his condition worsened in 1998 and is 
currently accompanied by unpredictable inflammation, extreme 
tenderness, and morning stiffness.  He avers that he has 
consistently treated the condition, and he currently wears 
corrective shoes and inserts.  

The veteran's service medical records indicate that the 
veteran began complaining of numbness, tenderness, and pain 
over his plantar aspect shortly after he injured his right 
foot in March 1994.  April 1994 x-ray images of the veteran's 
feet revealed no sesamoid fractures, and physicians diagnosed 
probable plantar fasciitis.  Throughout his subsequent period 
of service, the veteran complained of chronic pain and 
tenderness bilaterally across the metatarsalia at the level 
of the medial sesamoid, intermittently accompanied by 
numbness, paresthesias, and spasm.  

During a December 1997 VA orthopedic examination, the 
examiner found no evidence of defects or tenderness of the 
veteran's feet.  In June 1998, the veteran stated that his 
foot pain had worsened.  During subsequent examinations, 
physicians noted pain on palpation across the calcaneus and 
medial tubercle and diagnosed plantar fasciitis secondary to 
orthotics and rigidity.  Treatment records indicate that the 
veteran received corrective shoes for plantar fasciitis until 
at least 2001.  

During an April 2005 VA examination, the examiner noted 
minimal equivocal tenderness bilaterally over the veteran's 
plantar surface beneath great toe and talus.  The examiner 
stated that tenderness was inconsistent with the absence of 
any evidence of local vascular, dermatologic, or orthopedic 
abnormalities.  The examiner therefore opined that there was 
no radiologic or physical evidence to substantiate a 
diagnosis of plantar fasciitis.  The examiner noted that the 
veteran was wearing corrective shoes and inserts. 

The Board finds that plantar fasciitis began during the 
veteran's period of service and was manifest continuously 
after his discharge.  VA examiners could not confirm a 
diagnosis of plantar fasciitis, but in April 2005 the 
examiner noted characteristic plantar tenderness.  Moreover, 
VA physicians diagnosed and treated the veteran for the 
condition from 1998 until at least 2001.  The veteran stated 
that he has experienced symptoms of a consistent nature since 
1994, and he currently wears corrective shoes and inserts.  
In aggregate, the evidence suggests a relationship between 
the veteran's disability and his period of service.  
Therefore, service connection for plantar fasciitis is 
granted.

Folliculitis 

The veteran alleges that he has experienced itching, burning, 
and daily outbreaks of papules across his scalp since 1996.  
He additionally avers that he occasionally experiences 
outbreaks across his back and shoulders.  He maintains that 
he wears his hair short to avoid outbreaks and uses rubbing 
alcohol and prescribed shampoos and creams to treat the 
condition.

The veteran's service medical records indicate that the 
veteran was diagnosed as having folliculitis in July 1996, 
and he was treated for the condition until November 1996.  
The veteran's separation examination does not reference any 
history of or complaints related to folliculitis.  

The veteran was treated for folliculitis from July to 
September 1997.  During a December 1997 VA dermatology 
examination, there were no abnormalities of the veteran's 
scalp, and the examiner stated that he could not confirm a 
history of dermatitis of the posterior scalp.  The veteran 
again complained of scattered papules across his scalp in 
April and December 1998.  In December 1998, VA physicians 
noted a healing scar on the veteran's shoulder residual from 
folliculitis.  The veteran received medications to treat a 
scalp condition from 1997 to 1998.  In February 1999, the 
veteran stated that he had ceased taking a medication 
prescribed to treat fibromyalgia because it had temporarily 
caused boils on his neck.

During an April 2005 VA examination, the examiner stated that 
there was no confirming evidence of folliculitis.  The 
examiner noted a few nontender, minimal, but palpable nodules 
across the veteran's scalp, but there was no visual or 
photographic evidence of disfiguring scars or other 
abnormalities.  

The veteran alleges that folliculitis is caused by an 
undiagnosed illness.  Service connection may be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  The veteran was denied service connection for an 
undiagnosed illness in November 1998, and there is no 
evidence that a history of folliculitis is related to any 
service-connected disability.  

Furthermore, the Board finds that there is inadequate medical 
evidence that the veteran has a current disability related to 
folliculitis.  The veteran has not been diagnosed as having 
folliculitis since 1997 and has not sought treatment for a 
scalp condition since 1998.  The veteran avers that he has 
daily outbreaks of the condition, but VA examiners in 1997 
and 2005 found no evidence of folliculitis.  Therefore, 
because there is no evidence that the veteran continues to 
experience folliculitis, service connection must be denied.


ORDER

Service connection for plantar fasciitis is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for folliculitis, to include as due to an 
undiagnosed illness, is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


